DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form, and is instead constructed as a run-on sentence, like a claim.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Paragraph 0069, line 1, “provides” should be changed to --provide--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, an article is missing before “plurality of sensors.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is redundant with respect to claim 1.  Claim 1 already requires “measuring and recording a plurality of pressures and a plurality of temperatures with [the] plurality of sensors of each sensor pod.”  Claim 2 merely breaks this same limitation into two parts.  Claim 2 does not add anything to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijleveld et al. (US 6,241,028, hereinafter ‘028).
With regard to claim 1, ‘028 discloses (see especially Figs. 9-12) a method for determining conditions in a wellbore extending through a subterranean formation, the method comprising:
(a) deploying a plurality of sensor pods (i.e. “torpedo” elements 69) in the wellbore, wherein each sensor pod includes a housing (i.e. wax coating 111 as shown in Figs. 9-12) and a plurality of sensors (112) disposed in the housing;
(b) measuring and recording a plurality of pressures and a plurality of temperatures with plurality of sensors of each sensor pod (“one sensing device 69 may be equipped with pressure and temperature sensors,” see column 8, lines 35-37);
(c) dissolving the housings of the pods to release the plurality of sensors from the pods after (b) (column 8, line 7, “the composition of the wax is such that it will slowly melt at the temperature at the bottom 70 of the well 60.”  Also, note that column 8, lines 27-30 state “to allow the pressure and temperature sensors to make accurate measurements during the descent of the carrier device 64 into the well openings (not shown) must be present in the wax body”—thus the sensors are taking measurements before the wax body dissolves); and
(d) lifting the sensors to the surface after (c) (column 8, lines 13-15, “each sensing device 69 has a lower density than the oil and/or gas in the well 60 so that the device 69 will flow up towards the wellhead 62).
With regard to claim 2, ‘028 discloses measuring and recording a plurality of pressures in the wellbore with at least one sensor of each sensor pod;
measuring and recording a plurality of temperatures in the wellbore with at least one sensor of each sensor pod (see rejection of claim 1 above).
With regard to claim 3, ‘028 discloses that the housing of each sensor pod has a central axis, a first end, and a second end opposite the first end (see Figs. 9 and 10, element 111);
wherein each housing has a length measured axially from the first end to the second end and a width measured perpendicular to the central axis (see Figs. 9 and 10, element 111);
wherein the length of each housing is greater than the width of each housing (Figs. 9 and 10, element 111, also note the term “torpedo”).
With regard to claim 4, ‘028 discloses positioning the sensor pods in the wellbore with the central axes of the housings oriented substantially parallel to the longitudinal axis of the wellbore (Fig. 7 shows the torpedo element 111 and the launching device being parallel to the longitudinal axis of the wellbore).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘028.
With regard to claim 5, ‘028 discloses that each housing comprises:
an elongate inner pocket (i.e. the interior of the wax housing 111), and
a port (i.e. openings discussed at column 8, lines 28-30) extending radially from an outer surface of the housing to the pocket.
‘028 is silent in regard to the sensors being moveably disposed in the pocket.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘028 such that the sensors were movably disposed within the pocket of the wax body 111, as such a modification would have been obvious to try given the finite number of available predictable solutions (i.e. either movably or fixedly disposed within the pocket), and further because applicant has not disclosed that the sensors being movable solves any stated problem or is for any particular purpose and it appears that the invention would equally well with fixed sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676